Citation Nr: 1143163	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  05-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from October 1966 to August 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran resides in the jurisdiction of the Portland, Oregon RO.  

The Board previously remanded this matter in April 2011.  The Board finds that there has been substantial compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, it is at least as likely as not that PTSD is due to in-service stressors.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION


On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a May 2003 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for service connection for PTSD.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

A February 2008 letter provided notice of the information and evidence required to substantiate the claim and fulfilled the notice requirements set forth in Dingess.  Although this notice was provided after the rating decision on appeal, an defect in the timing of the notice was cured by readjudication in the August 2011 Supplemental Statement of the Case (SSOC).  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.  The Veteran had several VA examinations but failed to report for his most recent VA examination.    Accordingly, the Board will consider the case based upon the evidence of record.  38 C.F.R. § 3.655  (2011). 
 
The Board finds that all necessary development and notification has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Analysis of Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) ; See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163   (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  Recently, the provisions of 38 C.F.R. 3.304  were amended.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist. 

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in the case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has reported several stressors.  He reported that he fired mortars during service, and that he wonders how many people were killed.  As noted in the November 2009 remand, the Veteran's stressor of firing mortars is verified, given his service as a mortar operator in the infantry brigade.  

The Veteran has also indicated that, while hospitalized for treatment of malaria, he was with patients who lost their limbs.  Service treatment records reflect that the Veteran was hospitalized with malaria in April 1968.  The Veteran is competent to report what he saw when he was in the hospital.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board accepts the Veteran's testimony regarding his hospitalization and seeing patients without limbs as competent and credible.

VA records dated in October 2004 reflect that the Veteran requested a referral to mental health for PTSD.  The Veteran reported that he was previously treated at the Salem Vet Center.  

In August 2005, the Veteran had a VA examination for PTSD. The examiner noted the Veteran's report of ruminating about the possibility that he killed enemy or even fellow soldiers as a mortar operator.  The Veteran also reported that, while hospitalized in Da Nang, he visited a ward where there were soldiers who had lost limbs.  The Veteran reported that he now feels uncomfortable when he sees someone who is missing a limb.  He noted that he avoids war movies and has never owned a weapon since Vietnam.  He denied intrusive recollections regarding combat.  He denied concentration difficulties.  He did not spontaneously complain of other symptoms of PTSD.  The examiner's diagnostic impression was "no diagnosis."

Upon VA examination in March 2010, the examiner reported that "the biggest problem I have is dealing with lost limbs."  He described how he had malaria and was in the hospital and had to assist soldiers who had their limbs blown off.  The Veteran also described disturbing dreams, although he was not able to recall the content of the dreams.  The Veteran stated that he was not involved in any direct killing or combat.  He was always on mortars.  He stated that he wondered how many people he killed.  The Veteran denied obtrusive distressing thoughts of any flashbacks.  The Veteran denied any symptoms of depression or anxiety or panic.  The examiner concluded that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  It was noted that the Veteran does have some symptoms of PTSD that are directly related to his military service while in Vietnam.  The examiner stated that the symptoms had not been described as disrupting his social and occupational functioning to the extent that he would have a DSM-IV diagnosis.  However, the examiner also noted that the Veteran's symptoms that do meet the criteria for a diagnosis of PTSD include being mildly and briefly disturbed by seeing people with missing limbs and his ongoing feelings of guilt concerning deaths that might have been caused during the war.  He had some avoidant behavior.  

The Board finds that the requirements for service connection for PTSD are reasonably met.  In this regard, while the 2010 VA examination indicated that the disruption of the Veteran's occupational and social functioning is not significant enough to warrant a PTSD diagnosis according to DSM-IV criteria, the examiner did conclude that some of the Veteran's symptoms meet the criteria for a diagnosis of PTSD.  Given the credible evidence of in-service stressors and the examiner's determination that the Veteran has symptoms that met the criteria for a PTSD diagnosis, the Board finds that service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


